        Case 1:18-cv-08877-LAP Document 74 Filed 02/03/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SUSAN MAYNARD,

                     Plaintiff,
                                               No. 18-CV-8877 (LAP)
-against-
                                                        ORDER
MONTEFIORE MEDICAL CENTER, et
al.,

                     Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

       On January 25, 2021, Plaintiff’s Counsel informed the Court

that Plaintiff had “filed a petition for bankruptcy under

Chapter 13 in the Bankruptcy Court for the Southern District of

New York.”    (Dkt. no. 70 at 1.)      As a result, the Court

requested the parties’ views on whether Plaintiff’s bankruptcy

filing automatically stayed these proceedings.          (See dkt. no.

71.)   Both Plaintiff and Defendants assert that the bankruptcy

proceedings do not stay this action.        (See dkt. nos. 72 & 73.)

       The Court agrees.    The Bankruptcy Code provides that a

petition operates as an automatic stay regarding:

       the commencement or continuation, including the
       issuance or employment of process, of a judicial,
       administrative, or other action or proceeding against
       the debtor that was or could have been commenced
       before the commencement of the case under this title,
       or to recover a claim against the debtor that arose
       before the commencement of the case under this title.

11 U.S.C. § 362(a)(1) (emphasis added).         By its plain text,

however, that provision “does not address actions,” like this

                                     1
         Case 1:18-cv-08877-LAP Document 74 Filed 02/03/21 Page 2 of 2



one, “brought by the debtor.”        Hudson Bay Master Fund Ltd. v.

Patriot Nat’l, Inc., 309 F. Supp. 3d 100, 108 n.2 (S.D.N.Y.

2018).    Because Plaintiff has made clear that she does not

otherwise seek a stay, (see dkt. no. 72), the Court concludes

that Plaintiff’s bankruptcy filing does not stay this case.

SO ORDERED.

Dated:       February 3, 2021
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      2
